FILED
                             NOT FOR PUBLICATION                            AUG 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HUGO PARGA-PEDROZA,                              No. 12-70219

               Petitioner,                       Agency No. A088-423-296

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Hugo Parga-Pedroza, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for protection under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings, Silaya v.

Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008), and we deny the petition for

review.

         The record does not compel the finding that Parga-Pedroza demonstrated it

is more likely than not he would be tortured by or with the consent or acquiescence

(including the concept of willful blindness) of a public official in Mexico. See id.

at 1073; see also 8 C.F.R. § 1208.18(a)(7) (“Acquiescence of a public official

requires that the public official, prior to the activity constituting torture, have

awareness of such activity and thereafter breach his or her legal responsibility to

intervene to prevent such activity.”). We reject Parga-Pedroza’s contention that

the agency failed to give “proper deference” to his credible testimony, or that it

failed to consider the entirety of the evidence. Thus, Parga-Pedroza’s CAT claim

fails.

         PETITION FOR REVIEW DENIED.




                                            2                                         12-70219